DETAILED ACTION
	This final rejection is responsive to communication filed August 3, 2022.  Claims 1, 5, 8, 12, 15, and 19 are currently amended.  Claims 3-4, 6, 10-11, 13, 17-18, and 20 are canceled.  Claims 21-27 have been added.  Claims 1, 2, 5, 7-9, 12, 14-16, 19 and 21-27 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Although the specification recites segmenting a long query, the specification does not recite “identifying a length associated with the search query.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 12, 14-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pearcy (US 20130173569 A1) in view of Dispensa et al. (US 11016981 B2) (‘Dispensa’).

With respect to claims 1, 8, and 15, Pearcy teaches:
 receiving a query from a user (paragraphs 39 and 43); 
storing one or more individual queries for future reference (paragraphs 3 and 34);
validating user access rights (paragraphs 30 and 45); 
rendering a response to the query submitted by the user in a personalized manner (paragraphs 39 and 43); 
creating a temporary table based on the response and the query (Fig. 5A-C, paragraphs 43-48); 
iterating a plurality of processes of validating and processing a plurality of queries of one or more different users using the created temporary table and based on access rights for each of the one or more different users (multiple users may update query and or search results during collaborative session based on permissions and roles) (Fig. 5A-C, paragraphs 43-48); and 
creating a summary of structured database queries from the one or more different users (paragraph 34).
Pearcy does not explicitly teach the query in a natural language format; converting the natural language query to a search query language statement using a natural language processing technique, wherein based on identifying a length associated with the search query, the search query is segmented; or validating user access rights to queried data.
	Dispensa teaches receiving a query in a natural language format (col. 5 line 27); 
converting the natural language query to a search query language statement using a natural language processing technique (col. 5 lines 32-48), wherein based on identifying a length associated with the search query, the search query is segmented (search queries are segmented into entities; further, claim doesn’t require multiple segments) (col. 5 lines 49-58) and stored as one or more individual queries for future reference (col 4. Lines 34-48; col. 15 lines 45-50); and
validating user access rights to queried data (col. 7 lines 6-57).

	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the querying in Pearcy to incorporate natural language querying and validating access rights to queried data as taught by Dispensa to enable additional types of queries to be processed and ensure users of a collaborative session have privilege to access all data within search session, thereby improving the collaborative searching of Pearcy.  One would be motivated to combine the references because it would only require replacement of Pearcy’s query processor with a natural language query processor and extending Pearcy’s validation of user access permissions to also consider rights to data to be queried in the search session.  These modifications would only improve the collaborative searching of Pearcy by allowing voice and natural language queries and ensuring that only accessible data is searched.

	With respect to claims 2, 9 and 16, Pearcy in view of Dispensa teaches validating each of the one or more different users' data access rights when each query requested by the one or more different users is processed (Dispensa, col. 7 lines 6-57).

With respect to claims 5, 12 and 19, Pearcy in view of Dispensa teaches further comprising: in response to rendering a response to the query submitted by the user in a personalized manner, hiding data to which the user has no access (Dispensa, col. 6 lines 53-60; col. 7 lines 6-57; col. 33 lines 61-67).

With respect to claims 7, 14 and 21, Pearcy in view of Dispensa teaches further comprising: storing the processed query, query results and actions taken in connection with the query results in the temporary table (Pearcy, paragraphs 3 and 34; Dispensa, Fig. 14, col. 13 lines 6-27; col. 14 lines 21-41).

With respect to claims 22-24, Pearcy in view of Dispensa teaches requesting a full access right for the user (lead user) based on determining a need of the user associated with the full access right (Pearcy, paragraph 30).

With respect to claims 25-27, Pearcy in view of Dispensa teaches wherein at least a portion of the hidden data corresponds to a role associated with the user (user being employee of organization) (col. 6 lines 53-60; col. 7 lines 6-18 and lines 62-67; col. 33 lines 61-67).

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive.  Applicant argues that the cited prior art fails to teach segmenting a search query based on length.  The only support found for this limitation is in paragraph 34 of Applicant’s specification, which states the program may segment a long query and regard it as one or more queries to run and store the result of each query as an individual query result for future reference.  Further, the claim recites that the search query is segmented and stored as one or more individual queries.  Therefore, when given the broadest reasonable interpretation, the limitation “wherein based on identifying a length associated with the search query, the search query is segmented and stored as one or more individual queries for future reference” may be interpreted as any segmenting of a query and storing at least one query.
Pearcy teaches storing one or more individual queries for future reference (paragraphs 3 and 34).  Dispensa teaches segmenting search queries into entities (col. 5 lines 49-58) and storing as one or more individual queries for future reference (col 4. Lines 34-48; col. 15 lines 45-50).  As such, the prior art teaches wherein based on identifying a length associated with the search query, the search query is segmented and stored as one or more individual queries for future reference.
Applicant is arguing that the prior art references do not segment based on length.  However, the specification does not describe segmenting based on length.  The specification teaches the ability to segment a long query, without any definition or description of what is considered a “long” query; therefore, making the language “long query” subjective.  As such, segmenting a query of any length reads on the claimed limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        October 25, 2022